Order granting plaintiff’s motion for substitution of attorneys and fixing attorney’s lien in the sum of ten per cent of any settlement or judgment collected unanimously modified by providing that the motion be remitted to the Special Term to fix the amount of the attorney’s lien on the basis of the reasonable value of the services rendered by him to the date of substitution, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. No opinion. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.